Exhibit 10.2

[INDICATED PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

“Digital roadmap”
License Agreement

between

 

Bayerische Motoren Werke Aktiengesellschaft

Petuelring 130

80788 Munich

- hereafter called “BMW” -

and

 

NAVTEQ Europe B.V.

DE RUN 1115

5503 LB VELDOVEN

HOLLAND

- hereafter called the “Contractor”-


--------------------------------------------------------------------------------


1.                                               Subject of the agreement,
purpose

1.1                                        The subject of this agreement is the
delivery and licensing of the electronic data collection described in detail in
Appendix 1, including any updates, upgrades and versions labeled

Digital roadmap for the regions/series as described in Appendix 1.

for purposes of use in motor vehicles (hereafter “DSK”) and [redacted]

1.2                                        The development, delivery and
licensing of the DSK regulated by this agreement has been performed for
implementation in motor vehicles, for their sale by authorized members of the
BMW sales organization (hereafter “BMW dealers”) to end customers, for
implementation in motor vehicles used by BMW itself and for providing
after-sales services by BMW, BMW Portal, BMW dealers or so-called “independent
shops.”

1.3                                        This is an overall agreement. The
individual agreements will be concluded between the parties in accordance with
the provisions of this agreement on the basis of BMW overall orders and delivery
schedules.

2.                                               Development

2.1                                        Contractor’s development services

2.1.1                              The details of the development services to be
provided by the Contractor to implement the development project (hereafter
“development services”) and the contributions, if any, to be made by BMW
(hereafter “development contributions”) are set forth in the service interface
agreement (hereinafter “LSV”) attached as Appendix 3.

The development services owed include adherence to the product specifications
(Appendix 1) that describe the development project by means of its technical
specifications, schedule and quality goals. These specifications will be jointly
updated by the parties based on current developments. In each instance, the most
current version, which must be signed by both parties, applies.

In addition, the Contractor will, as part of the development services, provide
BMW with suitable media or a description of the function and application via a
download.

2.1.2                              To the extent that the LSV stipulates
development contributions by BMW, BMW is entitled to employ third parties to
provide these contributions. The Contractor agrees to work to the best of its
ability with these third parties and to inform BMW immediately if there are
indications of any disruptions of service by the third parties that could
jeopardize the proper execution of

2


--------------------------------------------------------------------------------


this agreement. [redacted]

2.1.3                              The development project starts on December 7,
2005.

2.2                                        Implementation of developments for
the DSK

2.2.1.                           The Contractor will independently provide and
has sole responsibility for providing the development services described in
No. 2. The parties will amicably establish a reporting system to ensure an
efficient exchange of information.

In coordination with the Contractor, BMW is entitled to enter the Contractor’s
business premises during normal business hours to inform itself of the overall
state of development and the results of tests, provided it does not impair the
Contractor’s operations.

2.2.2                              The parties agree to appoint a project leader
in writing, who, among other things, will be responsible for monitoring the
proper and timely execution of the project and the preparation of any required
reports.

To achieve the goals of the agreement, the Contractor agrees to choose qualified
personnel [redacted], to supervise them and, to the best of its ability, to
provide continuity in the composition of the necessary personnel during the term
of the agreement. This applies in particular to the person appointed as project
leader.

2.2.3   The Contractor agrees to provide development services so that the
specifications, cost goals and cost requirements stipulated in this agreement as
well as the contractually agreed upon product specifications (Appendix 1) or
other safety and quality requirements that must be observed are fulfilled. To
the best of its ability, the Contractor will perform the agreed upon development
services with [redacted]

2.2.4                              Any items provided by BMW in the course of
the development project remain the property of BMW. This also applies in the
event of any conversion or rework performed by the Contractor.

2.2.5                              Changes

[redacted]

3


--------------------------------------------------------------------------------


[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

2.2.6                              Subcontractors

With regard to third party data, the Contractor is entitled to record the data
on a supporting medium and to compile them for purposes of assignment to a
subcontractor only with BMW’s prior written consent.

In all other cases, the Contractor agrees in inform BMW in writing of the
granting of subcontracts to third parties. BMW is entitled to object to the
granting a subcontract is there is good reason to do so concerning the third
party person being considered for the assignment.

In the event of subcontracting, the Contractor agrees to select the third party
carefully, to monitor it and to appropriately include it in the information and
work process. In any case, the hiring of third parties does not affect the
Contractor’s direct legal responsibility vis-à-vis BMW for providing the
stipulated development services.

2.2.7                              Acceptance of development services

After the stipulated development services are completed and all contractually
owed development results (including records, documents, etc.) are handed over,
BMW will execute acceptance on the agreed

4


--------------------------------------------------------------------------------


schedule. [redacted]

[redacted]

[redacted]

[redacted]

[redacted]

2.3                                        Schedule

2.3.1                              The Contractor must provide the owed
development services according to the schedule attached as Appendix 2. BMW is
entitled to change the schedule taking into consideration the interests of the
Contractor.

2.3.2                              As soon as one of the parties learns that an
agreed schedule cannot be met, it must inform the other party immediately and
justify the delay.

Postponements of the schedule caused by the Contractor must be documented in
accordance with No. 2.2.5 and approved in writing by the project leader.

If BMW believes that no change in the schedule consistent with the project’s
goal can be achieved and the Contractor is responsible for the postponement of
the schedule, the legal rules of default will apply.

2.4                                        Confidentiality

2.4.1                              The parties agree to treat all information
that they directly or indirectly obtain from the other party in connection with
the execution of this agreement confidentially and to only use [such
information] in connection with the execution of this agreement. In particular,
they mutually promise not to give this information to third parties or make this
information accessible in another form to third parties and to take all
appropriate precautions to avoid [giving] third parties access to this
information.

The obligation to maintain secrecy specifically involves one party’s knowledge
of internal company circumstances and processes of the other party, other
technical or economic information, unpublished proprietary

5


--------------------------------------------------------------------------------


information, the description of the development project, schedules, and BMW
prototypes.

Companies not affiliated with BMW are considered third parties (§ 15 AktG
[German Corporation Act]).

2.4.2. [redacted]

2.4.3                              The obligation to maintain secrecy does not
apply to any documents, knowledge or information that can be shown to be
generally known through no fault of the parties, or if the knowledge or
information in question was known to the other party prior to its transmission,
or if this knowledge or information already was or is now part of generally
available knowledge or if it must be divulged due to mandatory legal and/or
official requirements.

The obligation to maintain secrecy does not apply to giving confidential
information to development partners hired by BMW if this is necessary to achieve
the development goals.

2.4.4                              If the Contractor hires subcontractors to
provide its contractual services, the Contractor agrees to enter into
appropriate agreements to maintain secrecy in accordance with No. 2.4 herein.

2.5                                        Patents

2.5.1 [redacted]

2.5.2 [redacted]

2.5.3 [redacted]

6


--------------------------------------------------------------------------------


2.6.                                     [redacted]

[redacted]

[redacted]

2.7                                        Compensation

2.7.1                              Amount of compensation

[redacted]

2.7.2          Type of compensation

[redacted]

2.7.3                              The compensation rule above satisfies all
services provided within the scope of the development services.

3.                                               Delivery and licensing

3.1                                        Delivery and licensing of the DSK

After acceptance of the development services, BMW will purchase from the
Contractor [redacted]

Any quantities for licenses indicated in connection with this agreement are
non-binding and in particular do not represent any obligation on the part of BMW
to accept corresponding quantities.

[redacted]

7


--------------------------------------------------------------------------------


[redacted]

Upon request, BMW will provide precursors of the Alphatest data carrier or
master data carriers for free.

If, as a result of loss, inadvertent deletion or similar events, BMW no longer
has a master copy of the DSK or its documentation, the Contractor will replace
it at no charge.

3.2                                        Activation of the DSK

[redacted]

3.3                                        Documentation

The Contractor will provide BMW on appropriate data carriers or by download a
description of the GDF map release, a description of the DSK release, a release
protocol, release statistics (including changes to the pre-release), a database
viewer for raw and compiled data, the GDF release as well as the packaging and
inlay layout and – at BMW’s request after successful acceptance – documentation
of the DSK history regarding any troubleshooting actions, quality reports from
the recording plant regarding each release, upgrades and version management.

3.4                                        [redacted]

[redacted]

3.5                                        License

3.5.1 When the DSK is activated, the license for use will be granted for a
specific motor vehicle, including the use [of the DSK] [redacted]

[redacted]

8


--------------------------------------------------------------------------------


[redacted] The use authorization refers to BMW and all companies affiliated with
BMW as defined in § 15 AktG.

3.5.2                              Through the BMW sales organization and the
BMW portal, BMW is entitled to sell the DSK in BMW vehicles to vehicle end
customers and to transfer the respective right of use to BMW dealers and vehicle
end customers.

BMW is also entitled to sell the DSK to vehicle end customers for retrofitting
in BMW vehicles or as a replacement part for repair or warranty purposes and to
provide or have others provide after-sales services that are customary in the
automobile industry. For this purpose, BMW is entitled to transfer its use and
sales rights based on sublicenses to BMW dealers as well as to end customers and
to so-called “free shops.”

[redacted]

3.5.3                              The use of the relevant data carrier (see
above Nos. 3.1 and 2.2.7, for example “master copy”) or of the download of the
DSK for the purpose of this agreement is also considered to be contractual use.

The making of copies of the DSK of the data carrier by BMW or by third parties
is only permissible in the following cases:

(a)                        bankruptcy proceedings regarding the Contractor’s
assets have been initiated or a request to do so was rejected for lack of assets
(submission of the original final decision or a certified copy thereof);

(b)                       the Contractor’s company has been dissolved because of
a lack of funds or a liquidation order has been entered into the commercial
register (submission of a certified excerpt from the commercial register);

(c)                        the Contractor approved distribution of the master
copy by BMW in writing;

(d)                       there is a final judgment or decision given in summary
proceedings ordering the Contractor to consent to the making of copies of the
DSK;

(e)                        the Contractor has suspended the business operation
involved with the DSK and has not provided a replacement of equivalent value for
the software that is the subject of this agreement within the deadline of 30
days set by BMW; or

(f)                           the Contractor has [partially] not fulfilled its
contractual obligations, especially its obligations to eliminate errors, make
adjustments and

9


--------------------------------------------------------------------------------


continue to develop, or is more than 90 days late in fulfilling these
obligations.

The 30- and 90-day deadlines named in (e) and (f) above do not apply if the
copies of the DSK are needed to perform a technical action in the event of a
series defect or to prevent a case of product liability.

The use of copies is limited exclusively to use in the context of the license
granted by this agreement.

3.5.4   BMW is also entitled take all actions that are necessary to maintain or
to restore the DSK’s ability to operate and to sell the DSK or to have these
actions taken by third parties. These actions are limited to the implementation,
installation, testing and adding or combining of functions and/or attributes
that the DSK does not already possess. [redacted]

3.5.5                              BMW is entitled to use, translate, copy,
modify and sell the documentation by itself or through third parties unless the
Contractor has labeled the documentation as confidential. This also applies to
amended versions of the documentation. If BMW includes the documentation in its
sales, service, training or other BMW-specific literature, BMW may remove the
Contractor’s copyright symbol.

4.                                               Compensation

4.1                                        License fee

As compensation for the Contractor’s services described in No. 2, BMW will pay a
license fee [redacted]

The license fees are to be paid [redacted]

The license fee as described in Appendix 5 includes [redacted]

10


--------------------------------------------------------------------------------


4.2                                        Data carriers, packaging, etc.

[redacted]

[redacted]

4.3    As part of their collaboration, the parties will [redacted]

5.                                               Replacement, adjustments,
developments

The Contractor agrees to keep the DSK usable and functional in the contractually
stipulated environment without charge from [the date of] acceptance [redacted]
For this purpose, the Contractor will maintain or keep available possible
environments for development in a usable fashion , including the relevant
hardware for maintaining the DSK’s operability.

The Contractor will in any case ensure [redacted]

Upon request, the Contractor will offer BMW [redacted]

The Contractor will in any case regularly inform BMW in so-called product
meetings about current and future developments in the DSK’s product environment.

At BMW’s request, the Contractor will make improvements related to the DSK based
on separate agreements.

6.                                               Quality, system responsibility

6.1                                        In the production of the DSK, the
Contractor agrees to establish and operate a global quality management system in
accordance with ISO/TS 16949 as well as software development and management
processes in accordance with ISO 15504 or SPICE (= Software Process Improvement

11


--------------------------------------------------------------------------------


and Capability Determination), supplemented by Automotive SPICE(TM) for the
development of software tools to produce the DSK. The Contractor will also to
the best of its ability establish and implement the current HIS (=Manufacturer’s
Initiative Software, http://www.automotive-his.de) process-scope (incl. Level 2)
for SPICE, supplemented by Automotive SPICE(TM) (http://www.automotivespice.com)
for the development of software tools for the production of the DSK and, at
BMW’s request, will submit verifiable documents in this regard. If, after
evaluating the Contractor’s development and management processes, BMW finds
defects in quality and demands remedial actions, the Contractor must implement
them.

If the DSK has security implications (i.e. the application code in the DSK
applies to critical security functions), the Contractor will conduct a security
check in accordance with the relevant security standards, but at a minimum
according to the BMW plant standard 95014 titled “Embedded Software.” This
security check will be developed in conjunction with the project and the
Contractor will submit it to BMW for inspection for the first time no later than
on review of the first sample, and then will continue to maintain it as part of
a change management [system], the details of which are still being worked out.

6.2                                        If, in executing the agreement, the
Contractor (also) uses subcontractors, the Contractor must ensure they adhere to
quality requirements by contractual agreements. In any case, the Contractor
retains overall responsibility vis-à-vis BMW for the proper execution of the
agreement.

6.3                                        Provided it does not impair the
Contractor’s operations, BMW is entitled, after giving at least two weeks prior
notice in writing, to enter the Contractor’s business premises during normal
business hours in order to inform itself of the Contractor’s quality and
inspection systems and of the maturity of the development process – and in the
context of audits and/or assessments.

6.4                                        This does not affect BMW’s claims in
connection with defects and product liability.

7.                                               Defects

7.1                                        The Contractor vouches for the DSK’s
lack of defects based on current law and in accordance with Nos. 7.1 through
7.4. In terms of a lack of defects, the Contractor specifically guarantees that
the DSK conforms to the laws applicable to vehicle use and to technical
standards and that the official or other permits required for the use stipulated
in the agreement have been obtained.

7.2                                        Compliance with test specifications
and other BMW releases or the testing of the first sample does not absolve the
Contractor from delivering defect-

12


--------------------------------------------------------------------------------


free DSKs. BMW will immediately notify [the Contractor] of any defects in the
DSK as soon the defects were discovered in the course of normal business
operations. In this respect reception control by BMW or a comparable check of
the DSK upon activation or filing of the belated notice of defects is waived.

7.3                                        The Contractor’s liability for
defects expires within the following periods of time:

·                  In all countries except the United States, Canada and Puerto
Rico, defect claims expire after 36 months.

·                  In the United States, Canada and Puerto Rico, defect claims
expire after 60 months.

The above time limitations are based on the vehicle for which the DSK is
activated and begin with activation in that vehicle.

If, in the case of exhaust gas-related, emission-related or safety-related
products, the liability or mileage periods in accordance with mandatory
applicable laws or other mandatory applicable regulations exceed the periods of
time indicated in No. 7.4, these mandatory periods will apply instead of the
periods indicated in No. 7.3.

7.4                                        In the event of a serial defect
caused by DSK defects and if it is necessary to avoid instances of product
liability (see No. 8), the rules following this No. 7.4 will apply. Serial
defects are accumulations of defects caused by the same error.

7.4.1                              In the event of a serial defect, BMW will, at
its own discretion and with proper consideration given to the Contractor’s
interests, decide which actions to eliminate [the defects] are appropriate and
necessary (e.g. also preventive customer-service measures, including recalls).
[redacted] This also applies to costs that are incurred prior to the
implementation of a customer-service action by BMW or an entity authorized for
this purpose.

[redacted]

In the event of a serial defect, the Contractor agrees to make available
defect-free DSK for the series and for the field as soon as possible.

13


--------------------------------------------------------------------------------


7.4.2                              [redacted]

[redacted]

[redacted]

[redacted]

[redacted]

In the event of a serial defect, BMW waives any default interest for up to six
months after a written notification of the serial defect indicating the defect
and the total costs.

7.5                                        According to the provisions of the
warranty agreement dated September 8, 1998 and the supplementary letter in the
version dated May 22, 2002, the Contractor vouches for the lack of defects of
the media used by the Contractor as well as their packaging.

7.6                                        If BMW repairs serial and individual
defects for end customers outside of the periods indicated in No. 7
(accommodation), the Contractor will come to an amicable arrangement with BMW,
whose goal it is to achieve a fair division of costs based on who is at fault.

7.7                                        If the performance features promised
by the Contractor and listed in Appendix 1 are not achieved, the Contractor has
the right, before BMW asserts additional claims, to first repair the performance
with regard to the corresponding performance feature within three weeks. If the
repair fails, or if the Contractor does not fulfill the corresponding
performance feature in the subsequent period, BMW can assert its legal rights.

7.8                                        [redacted]

14


--------------------------------------------------------------------------------


7.8.1                              If a dereliction of duty by the Contractor
results in a culpable delay in delivery related to a specific release of both
products (Professional and Business), the Contractor will pay [redacted] but at
least the following amounts:

[redacted]

[redacted]

7.8.2                              If the quality requirements contractually and
jointly stipulated under  Appendix 6 are not met pursuant to the validation for
a specific release of both products (Professional and Business), the Contractor
will, until the quality ratio (QKZ) is met, pay [redacted]

[redacted]

An initial version of the quality requirements and the QKZ will be ready by
[redacted] The parties to the agreement will develop and approve the final
version by [redacted] at the latest. Each subsequent version will then be
developed and approved by [redacted] of the respective year.

7.8.3                              This does not affect BMW’s legal claims if
they exceed the amounts named in No. 7.8.

8.                                               Product liability

If the DSK contains an error, the Contractor agrees to exempt BMW and all
companies affiliated with BMW (§ 15 AktG) from all damages, costs and other
pecuniary losses in connection with third-party claims for compensation for a
personal injury and/or damage to property (“product liability”) unless the
Contractor is not responsible for the DSK error. The Contractor is also
responsible for the costs of a legal defense when a product error is claimed.

If a third party asserts claims against BMW due to product liability, BMW will
inform the Contractor of this immediately in writing and will allow the
Contractor to participate in the defense against these claims. The Contractor
will, at its own expense, fully assist BMW in the defense (e.g.

15


--------------------------------------------------------------------------------


in terms of witnesses, documents, experts) and will not unreasonably withhold
its consent to any settlement proposed by BMW.

If a third party sues BMW or a company affiliated with BMW in court due to
product liability, BMW also has the option to take the required procedural steps
to achieve its demands for exemption in the relevant jurisdiction. In such a
case, the law that applies in that venue is the only law that applies to the
rights and duties of the parties.

9.                                               Confidentiality

9.1                                        The parties agree to treat all
information they directly or indirectly obtain from the other party in
connection with the execution this agreement confidentially and to use [such
information] only in connection with the execution of the agreement. In
particular, they mutually promise not to transmit this information to third
parties or make this information accessible to third parties in another form and
to take all appropriate precautions to avoid access to this information by third
parties.

The [obligation to] maintain secrecy specifically involves one party’s knowledge
of internal company circumstances and processes of the other party, and other
technical or economic information, including unpublished patents, BMW
prototypes, etc.

Companies not affiliated with BMW are considered third parties (§ 15 AktG).

9.2                                        The obligation to maintain secrecy
does not apply to any documents, knowledge and information that can be shown to
be generally known through no fault of the parties, or if the knowledge or
information in question was known to the other party prior to its transmission,
or if this knowledge or information already was or is now part of generally
available knowledge or if it must be relinquished due to mandatory legal and/or
official requirements.

9.3                                        If the Contractor hires
subcontractors to provide its contractual services, the Contractor agrees to
enter into appropriate agreements to guarantee secrecy in accordance with No. 9
herein.

10.                                        Third-party patents

10.1                                 BMW acknowledges that (a) the DSK and all
proprietary rights, intellectual property rights or patents related to the DSK
are the property of the Contractor or its licensers and suppliers and (b) that
the Contractor or its licensers and suppliers retain all these rights within the
scope of this agreement.

16


--------------------------------------------------------------------------------


The Contractor guarantees that the DSK, including all modules and documentation
(see 3.3) is free of third-party patents that exclude or hinder the use of the
DSK and its documentation pursuant to this agreement by BMW, BMW-affiliated
companies as defined by § 15 AktG, BMW dealers, free shops or end customers.

10.2                                 The Contractor exempts BMW, BMW-affiliated
companies as defined by § 15 AktG, BMW dealers and free shops from all
third-party claims due to patent infringements caused by the use of the DSK and
its documentation pursuant to this agreement. The Contractor is also responsible
for the costs of a legal defense when a patent infringement is claimed. Claims
based on No. 10 herein expire in accordance with the legal provisions (§§ 195,
199 BGB [Civil Code]).

If a third party asserts claims against BMW due to patent infringement, BMW will
inform the Contractor of this immediately in writing and will allow the
Contractor to participate in the defense against these claims. The Contractor
will, at its own expense, fully assist BMW in the defense (e.g. in terms of
witnesses, documents, experts) and will not unreasonably withhold its consent to
any settlement proposed by BMW.

10.3                                 The DSK and/or its documentation may
contain data that third parties license to the Contractor for its use. BMW will
make every effort to adhere to all the requirements and restrictions imposed
upon the Contractor by these third parties, provided the Contractor adequately
informs BMW in writing of such requirements and restrictions beforehand.

11.                                        Naming rights, trademarks,
communication

11.1                                 Both parties to the agreement may use the
name of the other party to the agreement in internal correspondence and on
internal documents. In appearances involving third parties, for example in
brochures, sales and service literature and advertising, the parties to the
agreement may use the name of the other party to the agreement only with its
prior written consent.

11.2                                 The parties to the agreement may use the
trademarks of the other party to the agreement only with its prior written
consent.

11.3                                 The Contractor may make statements in its
advertising or in the context of other forms of communication vis-à-vis the
public or authorities regarding its business connection to BMW only with BMW’s
prior written consent unless these statements are required by law. Even in this
case the Contractor will inform BMW in a timely fashion prior to making the
statement in question.

17


--------------------------------------------------------------------------------


12.                                        Agreement duration and termination

12.1                                 [redacted]

This does not affect the right of either party to terminate the agreement
without notice for good cause. At BMW’s request, in the event the Contractor
terminates the agreement, the Contractor will [redacted] after the agreement is
legitimately terminated.

[redacted] In this case, BMW will reimburse the Contractor for the costs and
expenses demonstrably and directly resulting from the authorized development
services before the termination of the agreement, up to the maximum of the
compensation stipulated in No. 2.7.1.

Termination does not entitle the Contractor to any other claims for performance
or damages.

In the event the agreement is terminated or otherwise ends, the rights under
Nos. 2.5 and 3.5 to all results generated until then devolve to BMW.

12.2                                 If the regulatory content of individual
provisions of this agreement extends beyond the term of the agreement, these
provisions will remain valid even after the end of the term of the agreement.
This applies in particular to the provisions contained in Nos.
2.4 (Confidentiality), 2.5 (Patents), 3.5 (License), 2.6 [redacted] 5, 7 and 10.

12.3                                 In the event the agreement is terminated or
otherwise ends, all items surrenders to the Contractor by BMW, including all
drawings and other documents, devices and tools, must be returned to BMW
regardless of whether they were used or not.

13.                                        General information

13.1                                 The parties to the agreement are
individually responsible for meeting their tax and incidental obligations
arising from this agreement. If the violation of these incidental or other
obligations results in losses or other disadvantages for one of the parties to
the agreement, this will not affect the other party to the agreement.

If because of official actions or audits, especially periodic tax audits, value
added tax payments that take effect later or reductions of the input tax are
mandated, both parties to the agreement agree to pay the other party to the
agreement, after having received a corrected bill, the difference in

18


--------------------------------------------------------------------------------


value added tax, provided the factual correction is covered by the relevant
value added tax law.

13.2                                 The rights and duties arising from this
agreement may only be assigned with the prior written consent of the other party
to the agreement.

13.3                                 The setoff and assertion of a right of
retention is only permissible if and to the extent that the claims in question
are undisputed or determined to be legally valid.

13.4                                 The Contractor agrees to inform BMW in
advance and in writing if subcontracts are granted to third parties. BMW is
entitled to forbid the granting of a subcontract if there is good cause to do so
concerning the third party person being considered for hire.

In any case, the Contractor agrees to select the third party carefully, to
monitor him and to appropriately include him in the information and work
process.

14.                                        Final provisions

14.1                                 The appendices listed in the list of
appendices are part of this agreement. In the event of a conflict, this
agreement takes precedence over the appendices.

14.2                                 There are no oral or other written
understandings. All changes and additions to this agreement must be in writing.
This also applies to elimination of this written-form requirement.

14.3                                 If one provision of this agreement is or
becomes invalid, this will not affect the validity of the rest of the agreement.
The parties to the agreement agree to act in reasonable good faith to replace
the invalid provision with a permissible provision that approximates its
economic effect, provided this will not significantly change the content of the
agreement.

14.4                              The provisions of this agreement and the legal
relationships of the parties are subject to German law. Exceptions to this rule
are the conflict-of-laws rules of international private law and the UN
Convention on Contracts for the International Sale of Goods (CISG) dated April
11, 1980.

14.5                                 Unless another jurisdiction is mandated by
law, Munich is the exclusive jurisdiction for all disputes that arise from or in
connection with this agreement.

19


--------------------------------------------------------------------------------


Munich, [date]

Bayerische Motoren Werke Aktiengesellschaft

p.p.

/s/ Dr. Klaus Draeger

 

 

/s/ Dr. Klaus Richter

 

Dr. Klaus Draeger

 

Dr. Klaus Richter

 

 

 

 

 

 

Veldhoven, 14 February 2007

 

 

NAVTEQ Europe B.V.

 

 

 

 

 

 

 

 

/s/ Martin Stockman

 

 

 

 

M. R. Stockman

 

 

 


APPENDICES

1.                   Product specifications:

[redacted]

2.                   Schedule dated December 7, 2006

3.                   LSV dated December 7, 2006

4.                   [redacted]

5.                   Prices and licenses dated December 7, 2006

6.                   Quality validation

20


--------------------------------------------------------------------------------